798 F.2d 1413
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Randy BOWERS, Plaintiff-Appellant,v.Danny PHILLIPS, Defendant-Appellee.
no. 85-5646.
United States Court of Appeals, Sixth Circuit.
July 1, 1986.

Before KRUPANSKY and GUY, Circuit Judges, and SPIEGEL, District Judge.*
PER CURIAM.


1
The plaintiff Randy Bowers (the plaintiff) appealed the district court's directed verdict for the defendant Danny Phillips (the defendant) in this civil rights action pursuant to 42 U.S.C. Sec. 1983.


2
The plaintiff challenged the constitutionality of two arrests executed by the defendant, a Clinton, Tennessee deputy sheriff, on the dates of June 10, 1983 and July 6, 1983 as lacking in probable cause.  The defendant's initial arrest of the plaintiff was predicated in part on information furnished by one William Taylor (Taylor) that the plaintiff intended to transact a sale of a quantity of cocaine to Taylor and in part on the officer's surveillance of a purported cocaine purchase, among other circumstances.  The latter arrest was effected pursuant to a state grand jury presentment against the plaintiff on charges of sale of marijuana issued subsequent to his first arrest.  The state charges against the plaintiff were eventually dismissed.


3
At trial on the plaintiff's Sec. 1983 suit against the arresting officer, the district judge granted a directed verdict in favor of the defendant at the close of evidence '  and subsequently issued a written opinion in support thereof.  The district court concluded that-as a matter of law the defendant had probable cause for both arrests based on the totality of the circumstances and the grand jury presentment and was therefore entitled to qualified immunity from damages under Sec. 1993, inasmuch as he had not violated a clearly established constitutional right of which a reasonable person would have known.  Having reviewed the record on appeal and the briefs and arguments of the parties, this court views as sound the reasoning of the district court as expressed in its written opinion.  See also M, 106 S.Ct. 1092, 89 L.Ed.2d 271 (1986).  Accordingly, the judgment of the district court is AFFIRMED.



*
 Hon.  S. Arthur Spiegel, United States District Judge, Southern District of Ohio, sitting by designation